  Case 13-26416         Doc 52     Filed 11/02/18 Entered 11/02/18 09:23:29              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-26416
         Lori M Smith

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/28/2013.

         2) The plan was confirmed on 12/16/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/29/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 04/03/2018.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $707.00.

         10) Amount of unsecured claims discharged without payment: $48,388.93.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-26416        Doc 52       Filed 11/02/18 Entered 11/02/18 09:23:29                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $27,444.64
       Less amount refunded to debtor                              $1.40

NET RECEIPTS:                                                                                   $27,443.24


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,195.05
    Other                                                                     $5.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,700.05

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Account Receivables So           Unsecured         296.00           NA              NA            0.00       0.00
Asset Management Out             Unsecured      1,027.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE         Unsecured      1,835.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE         Secured       14,300.00     16,134.87        16,134.87           0.00       0.00
Choice Recovery                  Unsecured         638.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         800.00        854.00          854.00          85.40       0.00
COMMONWEALTH EDISON              Unsecured         600.00        710.45          710.45          71.05       0.00
CONTRACT CALLERS                 Unsecured         111.00           NA              NA            0.00       0.00
CONTRACT CALLERS                 Unsecured          79.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured         900.00          0.00            0.00           0.00       0.00
INTERNAL REVENUE SERVICE         Priority             NA           0.00            0.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         275.00        275.31          275.31          27.53       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         250.00           NA              NA            0.00       0.00
Miramedrg                        Unsecured         116.00           NA              NA            0.00       0.00
MRSI                             Unsecured         325.00           NA              NA            0.00       0.00
MRSI                             Unsecured         196.00           NA              NA            0.00       0.00
NCO FINANCIAL SYSTEMS            Unsecured         500.00           NA              NA            0.00       0.00
NCO FINANCIAL SYSTEMS            Unsecured         431.00           NA              NA            0.00       0.00
NCO FINANCIAL SYSTEMS            Unsecured         427.00           NA              NA            0.00       0.00
PREMIER BANK CARD                Unsecured         349.00        349.41          349.41          34.94       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 13-26416        Doc 52     Filed 11/02/18 Entered 11/02/18 09:23:29                  Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal        Int.
Name                              Class   Scheduled      Asserted      Allowed         Paid          Paid
PROFESSIONAL ACCOUNT MGMT INC Unsecured         112.00           NA           NA             0.00         0.00
REGIONAL ACCEPTANCE CORP      Unsecured      3,183.00            NA           NA             0.00         0.00
REGIONAL ACCEPTANCE CORP      Secured       16,125.00     19,642.62     19,642.62      19,642.62     1,632.80
SALLIE MAE                    Unsecured            NA       9,215.33     9,215.33         921.53          0.00
SANTANDER CONSUMER USA        Unsecured      9,627.00            NA           NA             0.00         0.00
ST IL TOLLWAY AUTHORITY       Unsecured           1.00      3,273.20     3,273.20         327.32          0.00
TRIAD FINANCIAL CORP          Unsecured           1.00           NA           NA             0.00         0.00
TRIBUTE                       Unsecured         275.00           NA           NA             0.00         0.00
UNIVERSITY OF ST FRANCIS      Unsecured     13,000.00            NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00              $0.00                  $0.00
      Mortgage Arrearage                                  $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                        $35,777.49         $19,642.62              $1,632.80
      All Other Secured                                   $0.00              $0.00                  $0.00
TOTAL SECURED:                                       $35,777.49         $19,642.62              $1,632.80

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00               $0.00
       Domestic Support Ongoing                            $0.00                 $0.00               $0.00
       All Other Priority                                  $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $14,677.70           $1,467.77                  $0.00


Disbursements:

       Expenses of Administration                          $4,700.05
       Disbursements to Creditors                         $22,743.19

TOTAL DISBURSEMENTS :                                                                      $27,443.24




UST Form 101-13-FR-S (09/01/2009)
  Case 13-26416         Doc 52      Filed 11/02/18 Entered 11/02/18 09:23:29                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
